REASONS FOR ALLOWANCE
Claims 1-15 are allowed.

The following art is made of record:
Copending application S/N 17/052,507 (published as US 2021/0238404) contains similar claims but has a later effective US filing date.  Effective US filing date includes any benefit claimed under 35 U.S.C. 120, 121, 365(c), or 386(c).  See MPEP 804 I.B.1.  Note this definition does not include 35 U.S.C. 119.  Therefore, since the double patenting rejection would be the only rejection remaining in the earlier filed application (the instant application) would be over S/N 17/052,507, the instant application is passed to issue.  See MPEP 804 I.B.1 under headings (a) and (b)(i).

US 6,114,442 (herein Jung) teaches examples with the claimed first graft copolymer, the first styrene based copolymer, the second styrene based copolymer. However, is silent on the claimed second graft copolymer and the olefin based copolymer.

US 4,558,099 teaches the first graft copolymer, the second graft copolymer and the first styrene based copolymer.

KR 2017/0005288 (cited in IDS) teaches the claimed first and second styrene based copolymers and an olefin based copolymer.  However, the olefin based copolymer does not include the claimed C1-C3 alkyl (meth)acrylate unit.

KR 200000552588 (cited in IDS) teaches the claimed second graft copolymer and the first styrene based copolymer.  

The prior art is silent on the claimed combination of the five polymers.  In particular, failing to teaches the claimed olefin based copolymer in combination with the other four.  Further, there is no motivation to arrive at new composition comprising all five polymers.

In view of the above discussion, it is evident that the cited art does not disclose or suggest, taken alone or in combination, the subject matter in the claims. Hence the cited present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764